             EXHIBIT A




Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 1 of 52
Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 2 of 52
May 3, 2019
Page 2




         (4) CDs each containing the confidential exhibits,1 pursuant to Commission
         Rules 210.8(a)(1)(iii) and 210.11(a), for service upon each respondent.

4.       Two (2) additional paper copies of the verified Non-Confidential Complaint
         for service upon the Embassies of Vietnam and United Arab Emirates
         pursuant to Commission Rule 210.8(a)(l)(iv);

5.       One (1) certified copy of U.S. Trademark Nos. 1104727, 3991863, 1569538,
         and 4065195, and one (1) additional copy, on CDs, pursuant to Commission
         Rule 210.12(a)(9)(i) (included in the Complaint as Exhibits 1-4);

6.       One (1) certified copy of the assignment records and one (1) additional
         copy, on CDs, of U.S. Trademark Nos. 1104727, 3991863, 1569538, and
         4065195 pursuant to Commission Rule 210.12(a)(9)(ii) (included in the
         Complaint as Exhibits 6-9);

7.       One (1) certified copy and four (4) additional copies, on CDs, of the
         prosecution history for U.S. Trademark Nos. 1104727, 3991863, 1569538,
         and 4065195 (attached to the Complaint as Appendix A-D);

8.       A letter and certification pursuant to Commission Rule 201.6(b) and 210.5(d)
         requesting confidential treatment of Confidential Exhibits 16C and 32C.

       Please contact me if you have any questions about this request, or if this
request is not granted in full. Thank you for your attention to this matter.




1
 For use once appropriate subscriptions to the protective order have been filed
pursuant to Commission Rules 210.8(a)(l)(iii) and 210.1 1(a)(l).



www.pillsburylaw.com                                                          602763044v1

Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 3 of 52
May 3, 2019
Page 3




Respectfully submitted,

PILLSBURY WINTHROP SHAW PITTMAN LLP




Kenneth E. Keller
Christopher E. Stretch
PILLSBURY WINTHROP SHAW PITTMAN LLP
4 Embarcadero Ctr., Suite 2200
San Francisco, CA 94111
Telephone: (415) 983-1000

Kecia J. Reynolds
PILLSBURY WINTHROP SHAW PITTMAN LLP
1200 Seventeenth St. NW
Washington, DC 20036
Tel: (202) 663-8025
Fax: (202) 663-8007

Counsel for Complainants Hyundai Motor America, Inc. and
Hyundai Motor Company




www.pillsburylaw.com                                       602763044v1

Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 4 of 52
Pillsbury Winthrop Shaw Pittman LLP
1200 Seventeenth Street NW | Washington, DC 20036-3006 | tel 202.663.8000 | fax 202.663.8007



                                                                                              Kecia J. Reynolds
                                                                                               tel 202.663.8025
                                                                               kecia.reynolds@pillsburylaw.com

May 3, 2019

VIA HAND DELIVERY

The Honorable Lisa R. Barton
Secretary to the Commission
U.S. International Trade Commission
500 E Street, S.W., Room 112
Washington, DC 20436

                       Re:      Certain Replacement Automotive Service and Collision Parts
                                and Components Thereof, Inv. No. 337-TA-_____

Dear Secretary Barton:

       In accordance with Commission Rules 201.6(b) and 210.5, Hyundai Motor
Company and Hyundai Motor America, Inc. (collectively “Hyundai”) request
confidential treatment of Confidential Exhibits 16C and 32C.

       Public versions of Confidential Exhibits 16C and 32C have been included in
the public exhibits to the Complaint, which are being filed concurrently.

        Please contact me if you have any questions about this request, or if this
request is not granted in full. Thank you for your attention to this matter.

Respectfully submitted,



Kecia J. Reynolds
PILLSBURY WINTHROP SHAW PITTMAN LLP
1200 Seventeenth St. NW
Washington, DC 20036
Tel: (202) 663-8025
Fax: (202) 663-8007




www.pillsburylaw.com

Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 5 of 52
May 3, 2019
Page 2




Kenneth E. Keller
Christopher E. Stretch
PILLSBURY WINTHROP SHAW PITTMAN LLP
4 Embarcadero Ctr., Suite 2200
San Francisco, CA 94111
Telephone: (415) 983-1000




Counsel for Complainants Hyundai Motor America, Inc. and
Hyundai Motor Company




www.pillsburylaw.com                                       602763044v1

Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 6 of 52
              UNITED STATES INTERNATIONAL TRADE COMMISSION
                               Washington, DC


In the Matter of
CERTAIN REPLACEMENT
AUTOMOTIVE SERVICE AND                                   Investigation No. 337-TA-____
COLLISION PARTS AND COMPONENTS
THEREOF

     HYUNDAI MOTOR COMPANY AND HYUNDAI MOTOR AMERICA INC.’S
                STATEMENT ON THE PUBLIC INTEREST

       Pursuant to Commission Rule 210.8(b), Hyundai Motor Company and Hyundai Motor

America, Inc. (collectively “Hyundai”) respectfully submit this Statement on the Public Interest

in support of the concurrently filed Complaint.

       Hyundai seeks exclusion of certain replacement automotive service and collision parts

and components thereof (the “Accused Products”) that infringe Hyundai’s federally registered

trademarks, U.S. Trademark Registration Nos. 1104727, 3991863, 1569538, and 4065195 (the

“Asserted Trademarks”). The Accused Products are unlawfully imported, sold for importation,

and sold after importation. Hyundai also seeks any other such remedy as the Commission deems

appropriate, such as cease and desist orders prohibiting persons violating Section 337 to cease

and desist from importing and sales related activities. The requested remedial orders would not

have an adverse effect on the public health and welfare in the United States, competitive

conditions in the United States economy, the production of like or directly competitive articles in

the Unites States, or United States consumers. To the contrary, the requested remedies would

safeguard Hyundai’s investment in its U.S. automotive industry, promote clarity of the origin of

replacement automotive service and collision parts, and reduce customer confusion and parts-

related safety concerns. Hyundai is committed to serving the U.S. market, as reflected by two of




                                                                                     4813-7598-4277.v2
    Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 7 of 52
its vehicles, the Sonata and Elantra, which are manufactured in the United States and were

awarded the Top Safety Pick by IIHS for 2019, 2018, and 2017. https://www.iihs.org.

       The Commission should not request that the Administrative Law Judge make findings on

the public interest in this Investigation because there are no unique circumstances that adversely

impact the public interest. To the contrary, recognition and enforcement of intellectual property

rights and curtailment of unlawful trade would promote the public interest. The Commission has

long recognized a strong public interest in enforcing intellectual property rights. Certain

Baseband Processor Chips and Chipsets, Transmitter and Receiver (Radio) Chips, Power

Control Chips, and Products Containing Same, Including Cellular Telephone Handsets, Inv. No.

337-TA-543, Comm’n Op. at 150 (June 19, 2007) (“Baseband Processor”). In instances when

an exclusion order would deprive the public of products necessary for some important health or

welfare need, “energy efficient automobiles, basic scientific research, or hospital equipment,” the

public interest outweighed exclusion. Spansion, Inc. v. USITC, 629 F. 3d 1331, 1360 (Fed. Cir.

2010). This is not the case here.

       The requested remedial orders would not be contrary to the public interest because: (1)

the Accused Products are unlawful “gray market” replacement automotive service and collision

parts and components thereof and not necessary for a health or welfare need, (2) genuine U.S.

Hyundai replacement automotive parts are readily available, and (3) the Accused Products

comprise a small portion of the market and Hyundai is already manufacturing the Accused

Products and is satisfying market demand.

I.     Explanation of how the articles potentially subject to the requested remedial orders
       are used in the United States



                                                 2



                                                                                     4813-7598-4277.v2
     Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 8 of 52
        The Accused Products are replacement automotive service and collision parts and

components thereof, including belts, exterior and interior body parts, brake/wheel hubs, cooling

system parts, drive train parts, electrical parts, emission parts, engine parts, exhaust parts, fuel/air

pumps, oil/air/cabin air filters and parts, heat and A/C parts, ignition parts, steering parts,

suspension parts, automatic and manual transmission parts, wheel parts, wiper and washer parts,

and accessories bearing marks that violate the Asserted Trademarks under Lanham Act Sections

32(1), 43(a), and 43(c) (15 U.S.C. §§ 1114(1) & 1125(a), (c)). Hyundai has manufactured and

sold vehicles and replacement parts bearing the Asserted Trademarks for more than 30 years.

        The Accused Products are imported “gray market” replacement automotive service and

collision parts intended exclusively for sale and distribution outside the United States but

unlawfully imported and falsely sold to U.S. consumers as genuine and authorized Hyundai

replacement automotive parts. Such importation and sale after importation likely cause

consumer confusion and/or dilution of one or more of the Asserted Trademarks. The Accused

Products are sold for importation and/or imported into the United States by proposed respondents

Direct Technologies International, Inc. d/b/a DTI, Inc. (“DTI”), AJ Auto Spare Parts FZE, John

Auto Spare Parts Co. LLC, and Cuong Anh Co. Ltd. (collectively “Proposed Respondents”) and

then advertised and sold in the United States at www.dti-parts.com by proposed respondent DTI.

II.     Identification of any public health and welfare concerns

        The requested exclusion orders and cease and desist orders would not adversely affect the

public health and welfare in the United States. The Accused Products are imported Hyundai

“gray market” replacement automotive service and collision parts and components thereof that

likely cause consumer confusion and/or dilution of one or more of the Asserted Trademarks.

The Accused Products represent a very small subset of the U.S. Hyundai replacement automotive
                                              3



                                                                                        4813-7598-4277.v2
      Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 9 of 52
parts market and are limited to “gray market” parts bearing, without authorization, one or more

of the Asserted Trademarks. If the Accused Products were excluded from the United States,

U.S. consumers would continue to have access to non-infringing and genuine Hyundai

replacement automotive service and collision parts. Hyundai is more than capable of supplying

the market as Hyundai is already meeting market demand for Hyundai replacement automotive

service and collision parts. Non-infringing alternative products exist from other replacement part

manufacturers, such as, Replace, ACDelco, Bosch, Delphi Technologies, and Fram.

       The Accused Products are not directly related to public health, safety, or welfare, such as

military equipment for national security, medical devices, and pharmaceuticals. See Certain

Radio Control Hobby Transmitters and Receivers and Products Containing the Same, Inv. No.

337-TA-757, Notice of Issuance of Limited Exclusion Order (Sept. 27, 2011). To the extent any

of the Accused Products might have a de minimis use in applications impacting health, safety, or

welfare, they could be replaced by authorized genuine Hyundai replacement automotive service

and collision parts which are sourced through authorized distribution channels that ensure quality

control. Conversely, DTI sells Accused Products that are damaged:




As such, there are no adverse public health, safety, or welfare implications prohibiting exclusion.
                                                 4



                                                                                    4813-7598-4277.v2
   Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 10 of 52
III.     Identification of competitive conditions in the United States economy

         Exclusion of the Accused Products would not adversely affect competitive conditions in

the United States. While Hyundai is more than capable of supplying the market, non-infringing

alternative products also exist from suppliers such as Replace, ACDelco, Bosch, Delphi

Technologies, and Fram. The relief requested will stop unlawful trade and ensure consumer

clarity and fair competition by ending the unauthorized use of the Asserted Trademarks.

IV.      Identification of whether Hyundai and/or third parties have like or directly
         competitive articles that could replace the Accused Products if excluded

         Hyundai is meeting the demand for genuine Hyundai replacement automotive parts

protected by the Asserted Trademarks. Additionally, competitive non-infringing replacement

automotive parts are available from other sources, such as Replace, ACDelco, Bosch, Delphi

Technologies, and Fram. There are no public interest concerns where domestic demand for a

complainant’s products can be met by the complainant and its competitors whose products do not

infringe the complainant’s intellectual property rights. Certain Inkjet Ink Supplies and

Components Thereof, Inv. No. 337-TA-691, Comm’n Op. at 15 (Jan. 28, 2011).

V.       Explanation of how the requested remedial orders would impact U.S. Consumers

         It is unlikely that remedial orders would adversely impact consumers. The remedial

orders are unlikely to increase customer costs, but even if they did cause a slight increase in

customer cost, a price increase alone is insufficient to warrant preclusion of a remedial order.

See Certain Lens-Fitted Film Packages, Inv. No. 337-TA-406, Comm’n Op. (June 28, 1999).

VI.      Conclusion

         For the foregoing reasons, there are no public interest concerns that would preclude the

Commission from issuing the remedial orders requested by Complainants.

                                                  5



                                                                                      4813-7598-4277.v2
       Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 11 of 52
Dated: May 3, 2019                      Respectfully submitted,




                                        Kenneth E. Keller
                                        Christopher E. Stretch
                                        PILLSBURY WINTHROP SHAW PITTMAN LLP
                                        4 Embarcadero Ctr., Suite 2200
                                        San Francisco, CA 94111
                                        Telephone: (415) 983-1000

                                        Kecia J. Reynolds
                                        PILLSBURY WINTHROP SHAW PITTMAN LLP
                                        1200 Seventeenth St. NW
                                        Washington, DC 20036
                                        Tel: (202) 663-8025
                                        Fax: (202) 663-8007


                                        Counsel for Complainants Hyundai Motor America,
                                        Inc. and Hyundai Motor Company




                                    6



                                                                     4813-7598-4277.v2
  Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 12 of 52
             UNITED STATES INTERNATIONAL TRADE COMMISSION
                              Washington, DC



In the Matter of

CERTAIN REPLACEMENT                        Investigation No. 337-TA-____
AUTOMOTIVE SERVICE AND
COLLISION PARTS AND COMPONENTS
THEREOF



                   VERIFIED COMPLAINT UNDER SECTION 337
                   OF THE TARIFF ACT OF 1930, AS AMENDED


COMPLAINANTS                             PROPOSED RESPONDENTS

Hyundai Motor America, Inc.              Direct Technologies International, Inc.
10550 Talbert Avenue                     d/b/a DTI, Inc.
Fountain Valley, CA 92708                1800 N.E. 171st Street
Tel: 714-965-3000                        North Miami Beach, FL, 33162
                                         Tel: 1-888-653-3337
Hyundai Motor Company
231 YangJae-Dong                         AJ Auto Spare Parts FZE
Seocho-gu Seoul 137-938                  Office/Warehouse No. RA08TС06
Republic of Korea                        Jebel Ali Free Zone
Tel: 82-2-3464-1114                      Dubai United Arab Emirates
                                         Tel: 971 52 832 73 55

COUNSEL FOR COMPLAINANTS                 John Auto Spare Parts Co. LLC
                                         King Faisal St, Industrial Area 1
Kenneth E. Keller                        Sharjah, UAE
Christopher E. Stretch                   Tel: 971 6 532 63 40
PILLSBURY WINTHROP SHAW
PITTMAN LLP                              Cuong Anh Co. Ltd.
4 Embarcadero Center Suite 2200          Lot 5, Gian Khau Industrial Parks,
San Francisco, CA 94111                  Gia Tran Village, Gia Vien District
Tel: 415-983-1000                        Ninh Binh Province Viet Nam
                                         Tel: 84 437736079
Kecia J. Reynolds
PILLSBURY WINTHROP SHAW PITTMAN LLP
1200 Seventeenth Street, NW
Washington, DC 20036
Tel: 202-663-8025


                                                                       4813-7598-4277.v2
   Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 13 of 52
                                                 TABLE OF CONTENTS

                                                                                                                                        Page

I.       INTRODUCTION .............................................................................................................. 1

II.      THE COMPLAINANTS .................................................................................................... 4

III.     THE PROPOSED RESPONDENTS .................................................................................. 4

IV.      THE HYUNDAI TRADEMARKS AT ISSUE .................................................................. 6

         A.        HOW THE ASSERTED TRADEMARKS ARE USED ...................................... 11
         B.        HMA’S WARRANTY PROGRAM ..................................................................... 12

V.       THE PRODUCTS AT ISSUE .......................................................................................... 16

         A.        Accused Gray Market Products ............................................................................ 16
         B.        Hyundai Genuine Parts ......................................................................................... 18

VI.      UNLAWFUL ACTS COMMITTED BY RESPONDENTS ........................................... 20

         A.        Sale for Importation, Importation, and Sale After Importation of the
                   Accused Products .................................................................................................. 20
         B.        Material Differences Between Hyundai Genuine Parts and the Accused
                   Products................................................................................................................. 23

VII.     HARMONIZED TARIFF SCHEDULE ......................................................................... 29

VIII.    OTHER LITIGATION ..................................................................................................... 29

IX.      DOMESTIC INDUSTRY................................................................................................. 30

         A.        Significant Investment in Plant and Equipment ................................................ 31
         B.        Significant Employment of Labor ...................................................................... 32
         C.        Substantial Investment in the Exploitation of the Hyundai Registered
                   Marks .................................................................................................................... 32

X.       REQUEST FOR RELIEF ................................................................................................. 33




                                                                     ii



                                                                                                                            4813-7598-4277.v2
       Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 14 of 52
                                LIST OF EXHIBITS

Exhibit No.   Description
Exhibit 1     Certified Copy of U.S. Trademark Registration No. 1104727

Exhibit 2     Certified Copy of U.S. Trademark Registration No. 3991863

Exhibit 3     Certified Copy of U.S. Trademark Registration No. 1569538

Exhibit 4     Certified Copy of U.S. Trademark Registration No. 4065195

              Hyundai Motor Company and Its Subsidiaries Consolidated Financial
Exhibit 5
              Statements as of and for the Years Ended December 31, 2017 and 2016

Exhibit 6     Certified Assignment Records for U.S. Trademark Registration No. 1104727

Exhibit 7     Certified Assignment Record for U.S. Trademark Registration No. 3991863

Exhibit 8     Certified Assignment Record for U.S. Trademark Registration No. 1569538

Exhibit 9     Certified Assignment Record for U.S. Trademark Registration No. 4065195

Exhibit 10    State of California Secretary of State Statement of Information for Hyundai
              Motor America

Exhibit 11    Declaration of Olga Alsua

              2018 J.D. Power Awards for quality and dependability to Hyundai,
Exhibit 12
              https://www.jdpower.com/Cars/Ratings/Hyundai/2018

Exhibit 13    Direct Technologies International, Inc. 2018 Florida Profit Corporation
              Annual Report

Exhibit 14    Receipts from purchase of Gray Market Hyundai Parts from Direct
              Technologies International, Inc.

              Photographs of packaging of Gray Market Hyundai Parts from Direct
Exhibit 15
              Technologies International, Inc.

Exhibit 16C   Confidential Declaration of James Carter

Exhibit 17    Direct Technologies International, Inc. website, www.dti-parts.com


                                          iii



                                                                              4813-7598-4277.v2
 Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 15 of 52
Exhibit 18    2019 North American Car, Utility and Truck of the Year (“NACTOY”)
              Awards to Hyundai Kona and Genesis G70

Exhibit 19    Hyundai’s logo symbol

Exhibit 20    Hyundai 2017 Owner’s Handbook & Warranty Information

Exhibit 21    Hyundai 2018 Owner’s Handbook & Warranty Information

Exhibit 22    Declaration of Eric Sim

              Email from DTI to Franklin Sussex Hyundai regarding gray market
Exhibit 23
              products, dated Sept. 28, 2017

Exhibit 24    Direct Technologies International, Inc. parts price list

Exhibit 25    Direct Technologies International, Inc. brochure

Exhibit 26    Hyundai 2019 Owner’s Handbook & Warranty Information

Exhibit 27    Built in the USA: www.hyundaiusa.com/why-hyundai/built-in-usa.aspx

Exhibit 28    Hyundai 2019 Accent Owner’s Manual

Exhibit 29    DTI Importation Records

Exhibit 30    Insurance Repair with DTI supplied Gray Market Parts

Exhibit 31    Photographs of imported cartons of Gray Market Hyundai Parts

Exhibit 32C   Confidential Declaration of David Goodloe

Exhibit 33    Panjiva Report for AJ Auto Spare Parts FZE

Exhibit 34    Panjiva Report for John Auto

Exhibit 35    Panjiva Report for Cuong Anh Co. Ltd.

Exhibit 36    Datamyne Report

Exhibit 37    AJ Auto Spare Parts FZE Contact Information

Exhibit 38    Photographs of AJ Auto Warehouse

Exhibit 39    Cuong Anh Co. Ltd. Contact information


                                           iv



                                                                             4813-7598-4277.v2
 Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 16 of 52
Exhibit 40     DTI April 2019 Pricelist

               Direct Technologies International, Inc.’s Answer and Counterclaims to
               Plaintiffs’ Complaint, Hyundai Motor America, Inc. and Hyundai Motor
Exhibit 41     Company v. Direct Technologies International, Inc. dba DTI, Inc., USDC-
               Western District of North Carolina (Charlotte Division), Case No.: 3:17-cv-
               00732 MOC-DSC

Exhibit 42     AJ Auto Spare Parts FZE, About webpage




                                    APPENDICES

A              Certified File History of U.S. Trademark Registration No. 1104727

B              Certified File History of U.S. Trademark Registration No. 3991863

C              Certified File History of U.S. Trademark Registration No. 1569538

D              Certified File History of U.S. Trademark Registration No. 4065195




                                           v



                                                                               4813-7598-4277.v2
    Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 17 of 52
I.     INTRODUCTION

       1.      Complainants Hyundai Motor Company (“HMC”) and Hyundai Motor America,

Inc. (“HMA”) (HMC and HMA are collectively referred to where appropriate as “Hyundai” or

“Complainants”) request that the United States International Trade Commission (“Commission”

or “ITC”) institute an investigation under Section 337 of the Tariff Act of 1930, as amended, 19

U.S.C. § 1337 (“Section 337”), based on the unlawful importation into the United States, sale for

importation into the United States, or sale within the United States after importation, of certain

replacement automotive service and collision parts that infringe one or more of Hyundai’s U.S.

Trademark Registration Nos. 1104727, 3991863, 1569538, and 4065195 (Exhibits 1-4)

(collectively “Asserted Trademarks”). Hyundai-branded automotive replacement service and

collision parts authorized for sale in the United States and bearing one or more of the trademarks

asserted in this matter are referred to as “Hyundai Genuine Parts.”

       2.      HMC, a Korean company, located in Seoul, Republic of Korea is a world-

renowned company that manufactures and distributes Hyundai-branded automobiles and

authorized Hyundai-branded replacement automotive parts through select distributors in the

United States and around the world. HMC manufactures and distributes automobiles and

automobile parts under the Hyundai brand. HMC is the owner of U.S. Trademark Reg. Nos.

1104727, 3991863, and 4065195. Exhibits 6, 7 and 9.

       3.      Hyundai Motor America, Inc. (“HMA”) is a wholly owned subsidiary of HMC

and located in Fountain Valley, California. Exhibits 5 and 10. HMA is the owner of U.S.

Trademark Reg. No. 1569538. Exhibit 8. HMA is the exclusive distributor of Hyundai-branded

automobiles and authorized replacement parts in the United States.

       4.      Hyundai automobiles bearing the Asserted Trademarks are a success in the United

States. Hyundai is committed to serving the U.S. market, as reflected by two of its vehicles



     Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 18 of 52
(Kona and G70) capturing titles at the 2019 North American Car, Utility and Truck of the Year

Awards (“NACTOY”) held in January at the Detroit North American International Auto Show.

Exhibit 18. In the 25-year history of NACTOY, only three manufacturers have won two trophies

in the same year. Both vehicles have also taken home other industry awards, with the Hyundai

Kona being named Car and Driver’s Best Subcompact SUV for 2019 and the Genesis G70

receiving recognition as Motortrend’s 2019 Car of the Year. Also, in 2018, Hyundai was

awarded two J.D. Power awards for quality and dependability. Exhibit 12. Hyundai has an

economic interest in the Asserted Trademarks associated with its successful automobiles.

       5.      An industry exists in the United States related to the articles protected by the

Asserted Trademarks, as required by Section 337(a)(2) and as defined by Section 337(a)(3).

Hyundai makes significant investments in plant and equipment for activities such as

manufacturing, distributing, marketing and advertising, significant investments in employment

and capital for the same activities, and makes substantial investments in the exploitation of the

Asserted Trademarks through activities such as customer service and support, product

development and testing. Exhibit 16C. Most significant is Hyundai’s U.S. manufacturing

activities for Hyundai automobiles bearing the Asserted Trademarks in the United States. Also,

HMA is the exclusive distributor of genuine replacement parts in the United States bearing the

Asserted Trademarks.

       6.      The Proposed Respondents are Direct Technologies International, Inc. d/b/a DTI,

Inc. (“DTI”), AJ Auto Spare Parts FZE (“AJ Auto”), John Auto Spare Parts Co. LLC (“John

Auto”), and Cuong Anh Co. Ltd. (“Cuong Anh”) (collectively “Proposed Respondents”). The

Proposed Respondents import into the United States, sell for importation into the United States,




                                                 2
                                                                                       4813-7598-4277.v2
   Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 19 of 52
or sell within the United States after importation, Hyundai-branded replacement automotive

service and collision parts that bear the Asserted Trademarks.

       7.        The Hyundai-branded replacement automotive service and collision parts and

components thereof bearing the Asserted Trademarks imported and sold by Proposed

Respondents were not intended to be sold in the United States, are not authorized for importation

and/or sale in the United States, and infringe the Asserted Trademarks and are Gray Market

Hyundai Parts.

       8.        When U.S. consumers encounter Gray Market Hyundai Parts, which bear the

Asserted Trademarks, but which are otherwise materially different from what U.S. consumers

expect from Hyundai Genuine Parts, they are likely to be confused and indeed disappointed.

Exhibit 11, paras. 16 and 30-33. Further, such sales of Gray Market Hyundai Parts cause great

damage to Hyundai’s domestic industry and greatly damage the goodwill established in the

Asserted Trademarks.

       9.        Hyundai seeks relief from the Commission in the form of a limited exclusion

order against the Proposed Respondents for the unlawful importation into the United States, sale

for importation into the United States, and sale in the United States after importation of all Gray

Market Hyundai Parts. Hyundai further seeks a cease and desist order directing the Proposed

Respondents to halt importing, marketing, advertising, demonstrating, warehousing of inventory

for distribution, sale, and use of imported Gray Market Hyundai Parts.

       10.       Hyundai also seeks entry of a bond during the 60-day Presidential review period

to protect Hyundai from further injury due to continued importation by the Proposed

Respondents. Hyundai also seeks any such other remedy that the Commission deems

appropriate.



                                                 3
                                                                                      4813-7598-4277.v2
   Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 20 of 52
II.      THE COMPLAINANTS

         11.    Hyundai Motor America, Inc. (“HMA”) is a corporation duly organized and

existing under the laws of the State of California, with its principal place of business located in

Fountain Valley, California. Exhibit 10.

         12.    Hyundai Motor Company (“HMC”) is a Korean company, located in Seoul,

Republic of Korea. Exhibit 5, p. 12. HMC is a world-renowned company that manufactures and

distributes Hyundai-branded automobiles and authorized Hyundai-branded parts through its

authorized chain of distribution in the United States and around the world. Id.

         13.    HMA is a wholly owned subsidiary of HMC and is the exclusive distributor of

those Hyundai-branded automobiles and authorized parts in the United States. Exhibit 5, p. 12;

exhibit 11, para. 3.

         14.    HMA has been granted the exclusive license by HMC to distribute Hyundai brand

vehicles and Hyundai Genuine Parts in the United States that bear the Asserted Trademarks, and

HMA has the right to enforce those rights and/or sub-license those rights to dealers, distributors,

and others. Exhibit 11, para. 5. HMA only sources replacement parts through Hyundai’s

authorized chain of distribution for the United States, and only those parts sourced through that

authorized chain of distribution are Hyundai Genuine Parts. Id. at para. 4

III.     THE PROPOSED RESPONDENTS

         15.    On information and belief, Proposed Respondent Direct Technologies

International, Inc. d/b/a DTI, Inc. (“DTI”) is a Florida corporation. Exhibit 13. DTI operates as

a wholesale distributor of replacement automotive parts, including Gray Market Hyundai Parts,

which it advertises and sells on its website www.dti-parts.com. Exhibits 13 and 17. On

information and belief, DTI imports and sells Gray Market Hyundai Parts purchased from and

shipped by AJ Auto Spare Parts FZE from the United Arab Emirates, John Auto Spare Parts Co.

                                                  4
                                                                                       4813-7598-4277.v2
       Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 21 of 52
LLC from the United Arab Emirates, and Cuong Anh Co. Ltd. from Vietnam. Exhibits 29-31,

32C, and 33-36.

       16.     On information and belief, Proposed Respondent AJ Auto Spare Parts FZE (“AJ

Auto”) has its principal place of business in Dubai, UAE. Exhibit 37. AJ Auto is believed to

acquire Hyundai-branded automotive replacement service and collision parts from outside the

United States, stockpile these parts in its Dubai warehouse for sale, and ship to DTI in the United

States. Exhibits 32C, 33, and 38.

       17.     On information and belief, Proposed Respondent John Auto (“John Auto”) is a

Dubai, UAE company engaged in the importation and sale for importation of Hyundai-branded

automotive replacement service and collision parts acquired from outside the United States.

John Auto is believed to sell and ship Hyundai-branded automotive replacement service and

collision parts to DTI. Exhibits 32C and 34.

       18.     On information and belief, Proposed Respondent Cuong Anh Co. Ltd. (“Cuong

Anh”) has its principal place of business in Ninh Binh Province, Vietnam. Exhibit 39. Cuong

Anh is believed to acquire Hyundai-branded automotive replacement service and collision parts

from outside the United States, and to sell and ship those parts to DTI in the United States.

Exhibits 32C and 35.

       19.     On information and belief, AJ Auto, John Auto, and Cuong Anh acquire Hyundai-

branded automotive replacement service and collision parts and components thereof from outside

the United States, sell for importation, and ship those parts to DTI in the United States. Exhibit

32C. DTI imports into the United States the gray market Hyundai replacement automotive parts

secured from AJ Auto, John Auto, and Cuong Anh outside of the United States. Exhibits 29-31,

32C. These products were not intended nor approved by Hyundai to be sold in the United States



                                                 5
                                                                                      4813-7598-4277.v2
   Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 22 of 52
and are materially different from the U.S. authorized genuine Hyundai replacement automotive

parts. See Exhibit 11.

        20.    These Gray Market Hyundai Parts differ from authorized genuine Hyundai

Genuine Parts in numerous respects. For example, the Gray Market Hyundai Parts are not

covered by any Hyundai warranties and often have, among other differences, foreign languages

instead of English language on the shipping containers and individual packaging, omitted or

different information on the shipping containers and individual packaging, and have a generally

different overall image than Hyundai Genuine Parts. Exhibit 11, para. 14. Further, Gray Market

Hyundai Parts are not subject to the rigorous quality control standards required for Hyundai

Genuine Parts. Id. at para. 15.

        21.    The Proposed Respondents’ unlawful, unfair, and unauthorized importation, sale

for importation, and sale after importation of Gray Market Hyundai Parts is a violation of Section

337 and actionable because, inter alia, such acts cause or are likely to cause consumer confusion,

mistake, and/or deception to the detriment of Hyundai, as well as to the detriment of U.S.

consumers. U.S. consumers have come to expect a certain quality, warranty, appearance, and

packaging for Hyundai Genuine Parts because of Hyundai’s extensive branding, marketing, and

quality control efforts in the United States.

IV.     THE HYUNDAI TRADEMARKS AT ISSUE

        22.    HMC and HMA, as the owners of all right, title, and interest in and to the

Hyundai Registered Marks, have standing to maintain an action for trademark infringement

under the Federal Trademark Statute, Lanham Act§ 32(1) (15 U.S.C. § 1114(1)). Exhibits

6-9. Each of the Hyundai Registered Marks are valid and enforceable, and they establish

Hyundai's exclusive right to use the marks in interstate commerce in connection with the



                                                6
                                                                                    4813-7598-4277.v2
      Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 23 of 52
goods identified in such registrations. Hyundai is also the owner of the asserted common

law trademarks.

       23.    Hyundai seeks to stop unlawful Gray Market Hyundai Parts bearing the Asserted

Trademarks from entering the United States.

       24.    The Asserted Trademarks (Exhibits 1-4) include two distinct designs: (a) the word

mark “HYUNDAI” and (b) the symbol set forth below:




       25.    Central to Hyundai’s success in the United States has been a unique brand

image, accomplished through the adoption of distinctive and eye-catching trademarks for the

Hyundai Genuine Parts, which are prominently featured in Hyundai’s marketing,

advertising, and promotional activities. Exhibit 19 (www.hyundaiusa.com/about-hyundai/).




       26.    The shipping containers and individual packaging for Hyundai Genuine

Parts sold in the United States, like the Hyundai shipping containers and individual

packaging intended for sale in other countries, features Hyundai’s valuable trademarks.


                                              7
                                                                                  4813-7598-4277.v2
   Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 24 of 52
Specifically, the Hyundai Genuine Parts feature the HYUNDAI word mark

(“HYUNDAI Word Mark”) along with the distinctive forward leaning “H” within an

oval design as shown here, in Exhibit 28, p. F5, below.




       27.    Hyundai has sought to protect its valuable trademark rights through various

means, including the filing of federal trademark applications to register such trademarks.

Such registrations include U.S. Trademark Registration Nos. 1104727 and 3991863 which

cover the HYUNDAI Word Mark, and U.S. Registrations 1569538 and 4065195 which

cover the forward learning “H” within an oval symbol shown above. Exhibits 1-4. Hyundai

has a company department focused solely on brand protection. Exhibit 32C.

       28.    The registered marks listed above are collectively referred to as the “Asserted

Trademarks”. Exhibits 1-4 are copies of the federal registrations for each of the respective

Asserted Trademarks and attached as Appendices A-D are certified copies of the file

histories for each of the respective Asserted Trademarks.




                                              8
                                                                                 4813-7598-4277.v2
   Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 25 of 52
       29.    In addition to prominently displaying the Asserted Trademarks on the

Hyundai Genuine Parts, Hyundai has made the Asserted Trademarks central to its marketing

strategy by displaying the Asserted Trademarks on promotional materials, in advertisements,

and at sporting, cultural and other events hosted or sponsored by Hyundai to promote

Hyundai vehicles and the Hyundai brand in the United States, as shown here.




       30.    Hyundai has expended hundreds of millions of dollars on advertising,

marketing, and promoting its vehicle brand which features the Asserted Trademarks in the

United States. Exhibit 16C, paras. 66-71.




                                             9
                                                                               4813-7598-4277.v2
   Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 26 of 52
       31.    Hyundai advertises its vehicles, products and services featuring the Asserted

Trademarks in the United States through various means, including electronic media (namely

television, movies, radio, and the Internet), print media (including newspapers, periodicals,

and flyers), and other promotional materials. Id. at para. 70.

       32.    Additionally, Hyundai promotes its vehicles containing the Asserted

Trademarks in connection with numerous athletic events and sports competitions in the

United States. For instance, Hyundai is an official sponsor of the National Football League

and has sponsored multiple Super Bowls. Id. at paras. 67-68. Hundreds of millions of

spectators have witnessed these Super Bowls and other marquee sporting events in the

United States, further strengthening Hyundai's brand recognition and building up the

goodwill in the Asserted Trademarks. Hyundai has additionally sponsored or supported

numerous other sporting events in the United States. Id. at para. 67.




       33.    U.S. consumers have come to recognize the Asserted Trademarks and to

associate such proprietary indicia exclusively with Hyundai. Hyundai has acquired a

valuable reputation and goodwill among the U.S. public because of such consumer

association. In fact, such advertising, marketing, and promotional efforts have made

Hyundai successful, and indeed a household name, in the United States.


                                              10
                                                                                 4813-7598-4277.v2
   Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 27 of 52
       34.       Hyundai has not licensed, or otherwise consented to the Proposed

Respondents’ use of the Asserted Trademarks or any confusingly similar trademarks.

Exhibit 11, para. 6.

       A.        HOW THE ASSERTED TRADEMARKS ARE USED

       35.       A variety of manufacturers and suppliers from around the world, primarily in

Korea, manufacture Hyundai Genuine Parts according to HMC’s specifications. Exhibit 11,

para. 7. Hyundai Genuine Parts are used in Hyundai plants in the United States to manufacture

Hyundai vehicles. Hyundai Genuine Parts are also used in the United States as replacement

automotive parts to service, repair, and/or perform warranty work on Hyundai vehicles in the

United States.

       36.       As part of routine quality control, the Hyundai Genuine Parts are designed and

tested for optimum safety, performance, and reliability. Exhibit 11, para. 10. In addition, certain

Hyundai Genuine Parts intended solely for sale, distribution, and/or use in the United States are

specifically designed and manufactured in accordance with, and to meet, the applicable United

States standards and regulations, including environmental and federal motor vehicle safety

standards. Id. Only Hyundai Genuine Parts are covered by the applicable Hyundai warranties.

Id. at paras. 10 and 18.

       37.       Hyundai Mobis (also known as Mobis Korea or Mobis HQ) is a Korean company

within the Hyundai family of companies. Exhibit 5, p. 12; exhibit 11, para. 8. Pursuant to an

arrangement with HMC, Hyundai Mobis is responsible for the sourcing of Hyundai Parts from

third-party manufacturers in Korea and for the distribution of those Hyundai Parts throughout the

world for use on Hyundai vehicles. Exhibit 11, para. 8.

       38.       Hyundai Mobis has distribution centers throughout the world. With respect to the

United States, Mobis Parts America, the U.S. subsidiary of Hyundai Mobis, is responsible for the

                                                 11
                                                                                     4813-7598-4277.v2
   Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 28 of 52
importation and distribution on behalf of HMA of Hyundai Genuine Parts in the United States

and MPA maintains a network of parts distribution centers throughout the United States. Exhibit

11, paras. 9-11; exhibit 32C, sec. II. However, parts that are distributed in foreign areas,

markets, regions, or countries other than the United States, are not intended for distribution to or

importation into the United States, and agreements that HMC has with its manufacturers and

distributors in such foreign areas, markets, regions, or countries outside the United States

expressly restrict the sale of these parts to the specific foreign areas, markets, regions, or

countries covered by the agreement and do not permit importation into the United States or sale

to any third person or entity for importation into the United States. Id.

       B.      HMA’S WARRANTY PROGRAM

       39.     The Hyundai Genuine Parts manufactured for use and/or sale in the United States

have material differences from Gray Market Hyundai Parts manufactured for use and/or sale

outside the United States. See supra para. 20; exhibit 11, paras. 13-14. Gray Market Hyundai

Parts are not sourced through Hyundai’s authorized chain of distribution and are vulnerable to

comingling with counterfeit parts in shipments and warehouses and may be mixed and sold

alongside parts that often have physical differences due to such parts being seconds, rejects,

damaged during shipping, or defective. Id. at para. 15. Thus, Hyundai does not warrant Gray

Market Hyundai Parts. Id. at 18. Hyundai educates its customers about Hyundai Genuine Parts

as shown in the following example from a 2019 Hyundai Owner’s Manual. Exhibit 28, p. F5.




                                                  12
                                                                                         4813-7598-4277.v2
   Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 29 of 52
       40.    HMA’s warranty program – commonly known and referred to as “America’s Best

Warranty” – is a critical component in its quality control process and allows HMA to ensure that

the value of the Asserted Trademarks is maintained. Exhibit 11, paras. 17-18, 22 and Alsua

Exhibits A-I. The warranty program is also essential to the successful marketing of products

bearing the Hyundai brand because it provides assurance to the customer that his or her purchase

will achieve certain performance standards during the warranty period. HMA has long

recognized that the HMA warranty program has substantial value and is an important and

necessary part of the automotive goods purchased by its customers. Id. at para. 17. The value

that the warranties add to Hyundai vehicles is the reason HMA assumes the economic cost of the

warranty program and promotes and markets the warranty to customers. The warranties are

summarized here.




                                               13
                                                                                   4813-7598-4277.v2
   Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 30 of 52
       41.    HMA offers a Replacement Parts and Accessories Limited Warranty, along with

three other comprehensive warranties. Exhibit 11, para. 18 and Alsua exhibits A-I; Exhibits 20-

21 and 26. The Replacement Parts and Accessories Limited Warranty is not included for Gray

Market Hyundai Parts. Exhibit 11, paras. 26-27.

       42.    The Replacement Parts and Accessories Limited Warranty provides, for a period

of 12 months or 12,000 miles, coverage for repair or replacement of any U.S. Hyundai Part that

is found to be defective in material or workmanship under normal use and maintenance. Id. at

para. 22. Hyundai’s other warranties: (1) the New Vehicle Limited Warranty coverage is for 5

years or 60,000 miles and attaches to automobile purchases and a variety of parts incorporated

within such Hyundai automobiles (Exhibit 11, para. 19), (2) the Powertrain Limited (Original

Owner) Warranty coverage period is 10 years or 100,000 miles to the original vehicle owner and

                                               14
                                                                                   4813-7598-4277.v2
   Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 31 of 52
covers the powertrain component of Hyundai automobiles (Id. at para. 20), and (3) the Anti-

Perforation Warranty coverage period is 7 years and covers rust holes that may develop in

vehicle body sheet metal due to defects (Id. at para. 21) are impacted by the Replacement Parts

and Accessories Limited Warranty. Exhibit 11, paras. 18, 21, 23 and Alsua exhibits A-I;

Exhibits 20-21, and 26.

       43.     HMA’s various warranties can also overlap with respect to parts coverage. For

example, for vehicles within the New Vehicle Limited Warranty coverage period, replacement of

certain parts will be covered for 5 years or 60,000 miles under that warranty, which, in effect,

“extends” the Replacement Parts and Accessories Limited Warranty coverage period through the

remainder of the new vehicle warranty, which is often greater than 12 months or 12,000 miles.

Exhibit 11, para. 23.

       44.     The HMA warranty programs only apply to Hyundai Genuine Parts, which HMA

defines in its warranty documents as parts supplied from HMA through Hyundai’s authorized

chain of distribution. Exhibit 11, paras. 25-27.

       45.     Parts manufactured for sale and/or intended for use solely outside of the United

States, and then imported into the United States, carry no warranty whatsoever from Hyundai in

the United States. Exhibit 11, para. 27. In addition, any damage to or failure of a Hyundai

vehicle caused by the installation or failure of a Gray Market Hyundai Part is not and would not

be covered by any Hyundai warranty. Id. at para. 28.

       46.     Neither HMC nor HMA has authorized the importation of or sale of Gray Market

Hyundai Parts in the United States because Gray Market Hyundai Parts are manufactured for

distribution, sale and/or intended for use solely outside the United States. Exhibit 11, para. 29.




                                                   15
                                                                                       4813-7598-4277.v2
   Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 32 of 52
V.     THE PRODUCTS AT ISSUE

       A.      Accused Gray Market Products

       47.     The Accused Products are Gray Market Hyundai Parts intended for sale in

foreign areas, markets, regions, or countries outside the United States and not for importation

into the United States, and which feature the Asserted Trademarks, but which are materially

different from the Hyundai Genuine Parts. Gray Market Hyundai Parts that have been

imported, sold for importation, and/or sold after importation by the Proposed Respondents

include service and collision parts falling into the following sub-categories: belts, body

exterior and interior parts, brakes/wheel hubs, cooling system parts, drivetrain parts, electrical

parts, emission parts, engine parts, exhaust parts, fuel/air parts, heat and A/C parts, ignition parts,

steering parts, suspension parts, transmission parts, wheels, wiper and washer parts, and

accessories.

       48.     Replacement automotive collision parts are: Front Bumper, Rear Bumper, Grille,

Fender, Bumper Cover, Panel Assembly-Cowl Complete, Reflectors, Fender Bracket, Hood

Panel Assembly, Quarter Panel Assembly, Bumper Bracket, Lamp Housing, Trunk Lid, Door

Panel Assembly, Door Shell, Covers for Fenders, Bumpers, Cover, Cowl Top Assembly,

Windshield Glass, Guard Assembly, Fender Insulator, Lip Assy-Front Bumper, Front Crash

Member, Front Bumper Valance (Air Dam), Fender Pillar Moulding, Bumper Moulding, Center

Console, Center Pillar, Door Moulding, Grille Moulding, Hood Moulding, Rocker Panel

Moulding, Moulding, Rear Bumper Step Pad, Panel Assembly-Under Cover, Spoiler, Sub-

Frame, and Wheels.

       49.     Replacement automotive service parts are: ABS Sensor, A/C Compressor,

Actuator, Air Duct, Air Filter, Air Filter Housing, Air Intake Resonator, Alternator, Alternator

                                                  16
                                                                                         4813-7598-4277.v2
     Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 33 of 52
Regulator, Antennae, Arm Control, Armrest Latch, Automatic Transmission Mount, Axle

Knuckle Assembly, Axle Shaft, Ball Joint Bearings, Ball Joints, Battery, Bearings, Bolts, Boot,

Bracket Assembly, Brake Caliper Repair Kit, Brake Pads, Front and Rear, Brake Drum, Brake

Rotors, Brake Shoes, Bulbs, Bushing Arm for Control Arm, Stabilizer Bar, Shock Absorber,

Cabin Air Filter, Cable Assy-Spark Plug, Ignition Cables, Camshaft Plug, Caps for Oil Filler,

Radiator, Engine, Oil Reserve, Carrier Assembly-Front End Module, Clips, Clock spring

Assembly, Steering Wheel, Column Assembly, Condenser, Control Arm, Coolant Tank, Cooling

Fan Resistor, Covers for Engine, Timing Cases, Valves, Crossmember Radiator, Crankshaft

Damper, Cylinder Head Plug, Deck Lid, Disk, Clutch, Door Lock and Handle, Door Hinge, Door

Latch, Drive Belt, Electric Transmission Oil Pump, Engine Mount, Exhaust, Evaporator Core,

Fan Assembly, Fan Blade, Fan Module, Fan Motor, Fan Shroud & Radiator Mounting, Fittings,

Floor Pan, Fog Lamp Assembly, Fuel Filter, Fuel-Filler Door Opener, Fuel Injector, Fuel Pump,

Fuses, Flywheel, Gasket, Gear Assembly, Air Guard, Headlamp Assembly, Heater Blower

Motor Resistor, Hood Latch, Hood-Alarm Switch Pad, Horn, Hoses for A/C, Brakes, Coolant,

Radiator, Hub & Bearing Assembly, Hub without Bearing, Idler Drive Belt Pulley, Idler Timing

Belt Pulley, Idle Air Control Valve, Intake Valve, Ignition Coil, Impact Bar Bracket, Instrument

Panel, Junction Box Assembly, Key/Smart Key FOB, Key, Lamp Assembly, Lamp

Combination, License Plate Lamp, Lifter Valve, Master Switch – Power Window, Mirrors,

Motor Assembly Power Windows, Muffler, Nuts for Wheels, Manifold, O-Ring Injector, O-Ring

Plugs, Oil Cooler Tube, Oil Filter, Oil Pan, Oil Pan Plug, Oil Pump, Pad Kit-ready Disc Brakes,

Parking Brake Shoes, Piston Rods, Pressure Plate, Pressure Plate Clutch, Pump, Purge Valve,

Radiator, Radiator Drain Plug, Radiator Support Insulator, Radiator Support Panel, Regulator

Assembly, Regulator Motor, Relay, Seals for Crankshaft, Axle, Transmission, Differential, Oil



                                               17
                                                                                    4813-7598-4277.v2
   Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 34 of 52
Valve, Camshaft, Sensors for Air Temperature, Ambient Air, Camshaft, Fuel Level, Oil Temp.,

Oxygen, and Speed, Side/Marker Lamp, Shields for Engine Air Inlet, Splash, Solenoid, Spark

Plugs, Stabilizer Bars, Stabilizer Link Assembly, Starter, Steering Knuckle, Struts, Strut Mount,

Tensioner Drive Belt, Tensioner Drive Belt Pulley, Tensioner Timing Belt, Tensioner Timing

Belt Pulley, Tensioner Timing Chain, Thermostat, Thermostat Housing, Throttle Body, Tie Rod

End, Tie Rod Inner, Timing Belt, Timing Chain, Tire Repair Kit, Tire Sealant, Transmitter,

Transmission Filter, Transmission Mount, Trunk Hinge, Turn Signal Lamp, Valves for Lifter,

A/C Charge, Crankcase, Exhaust, and Solenoid, Valve Body Seal Kit, Washer Reservoir, Water

Pump, Wheel Bearing Retaining Ring, Windshield Washer Nozzle, Windshield Washer Pump,

and Wiper Blades.

       50.       Parts within the accessory subcategory are Plate Covers, Emblems, Nameplates,

and Ornaments.

       51.       The sale for importation, distribution, and sale of the accused Gray Market

Hyundai Parts by the Proposed Respondents is likely to cause confusion among U.S.

consumers as to the source, nature, and/or approval for sale of these products, because the

Accused Products imported and sold in the United States are materially different from the

authorized Hyundai Genuine Parts, and yet bear the same trademarks as the Hyundai

Genuine Parts. Exhibit 11, para. 30.

       B.        Hyundai Genuine Parts

       52.       The Hyundai Genuine Parts have been specially packaged, distributed, and

promoted to meet the consumer demands, customer preferences, and regulations of the

United States.

       53.       First, Hyundai Genuine Parts are covered by the Replacement Parts and

Accessories Limited Warranty that provides, for a period of 12 months or 12,000 miles, coverage

                                                18
                                                                                     4813-7598-4277.v2
   Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 35 of 52
for repair or replacement of any U.S. Hyundai Part supplied from HMA that is found to be

defective in material or workmanship under normal use and maintenance. Exhibit 11, paras. 22

and 25.

          54.   Second, Hyundai also undertakes extensive quality control efforts in the

United States with respect to Hyundai Genuine Parts. Indeed, while Hyundai has stringent

quality control standards for all its products distributed and sold around the world, Hyundai

has designed certain quality control measures specific to the Hyundai Genuine Parts to

which importers and distributors of Gray Market Hyundai Parts such as DTI do not adhere.

Exhibit 11, paras. 9-10 and 12. Such efforts demonstrate Hyundai's commitment to ensuring

that U.S. consumers receive the highest-quality Hyundai Genuine Parts. Such quality

control measures are discussed in further detail below and include rigorous importation

standards and quality control at the U.S. distribution stage.

          55.   Rigorous Importation Standards. Hyundai Genuine Parts are shipped into

the United States in containers which are packed and filled to avoid unintended damage, and

to ensure that Hyundai’s stringent quality standards are maintained throughout the

importation process and that the U.S. consumer receives the Hyundai Genuine Parts in

functional and intact condition. See Exhibit 11, para. 15.

          56.   Quality Control at the U.S. Distribution Stage. Hyundai Mobis only ships

Hyundai Genuine Parts to its U.S.-authorized distributor, Mobis Parts America (“MPA”),

which in turn distributes those parts in the United States. Should any product be damaged or

compromised, that product is carefully tracked and ultimately destroyed. MPA maintains a

network of Parts Distribution Centers that distribute Hyundai Genuine Parts throughout the

United States. Exhibit 11, para. 9.



                                               19
                                                                                 4813-7598-4277.v2
   Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 36 of 52
        57.    Given the tremendous goodwill associated with the Asserted Trademarks (as

described above), any instances where the product fails to meet the stringent quality

standards that the consuming public has come to expect significantly harms Hyundai,

including the reputation and goodwill it has nurtured and grown in the United States.

VI.     UNLAWFUL ACTS COMMITTED BY RESPONDENTS

        A.     Sale for Importation, Importation, and Sale After Importation of the
               Accused Products

        58.    On information and belief, Proposed Respondents have, without

authorization, sold for importation, imported, and/or sold in the United States Gray Market

Hyundai Parts featuring the Asserted Trademarks, which Gray Market Hyundai Parts are

materially different from the Hyundai Genuine Parts authorized by Hyundai for sale in the

United States and as a result of such material differences are likely to cause confusion, or to

cause mistake or to deceive.

        59.    In DTI’s answer to the complaint in a United States District Court trademark

infringement action, DTI admitted that it imported and sold Hyundai-branded replacement

automotive parts in the United States. Exhibit 41, para. 4.

        60.    Exhibit 29 shows DTI receives shipments at the Miami port from Proposed

Respondents AJ Auto and Cuong Anh coming from outside the United States. Exhibit 34 shows

Proposed Respondent John Auto as an entity also shipping products to DTI in the United States.

On information and belief these shippers are importing and shipping Gray Market Hyundai Parts

into the United States. Exhibit 32C and exhibits B-E thereto.




                                                20
                                                                                   4813-7598-4277.v2
      Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 37 of 52
       61.     On information and belief, the Proposed Respondents use unauthorized chains of

supply and distribution outside the United States to sell for importation, import, distribute,

advertise, market, offer for sale, and/or to sell the Accused Products. Exhibits 29-31.

       62.     As shown in Exhibit 38 here, on AJ Auto’s social media platform, rows of

Hyundai replacement parts and rows of products are in what appears to be AJ Auto’s warehouse

in Dubai. On information and belief, AJ Auto sells these Hyundai-branded automotive

replacement parts to DTI for importation into the United States. Exhibit 32C.




                                                 21
                                                                                       4813-7598-4277.v2
   Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 38 of 52
       63.     On information and belief, Hyundai Gray Market Parts sold and shipped by

Proposed Respondents AJ Auto, John Auto, and Cuong Anh are sold by DTI in the United States

to service and repair Hyundai automobiles.

       64.     Exhibit 30 shows the insurance records for a repair to be made to a 2018 Hyundai

Elantra automobile at a repair facility in Winfield, Virginia. The record further shows that

replacement automobile parts, such as a radiator part, air conditioner and heater part, and

accessory label part were to be replaced. The supplier of these replacement parts identified in

the report is Proposed Respondent DTI. The replacement automobile parts are Gray Market

Hyundai Parts believed to have been imported by Proposed Respondents.

       65.     On information and belief, DTI imports cartons of Gray Market Hyundai Parts,

such as those shown in Exhibit 31 here.




                                                22
                                                                                      4813-7598-4277.v2
   Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 39 of 52
The cartons identified in Exhibit 31 were intercepted by Customs and Border Protection at the

port in Savannah, Georgia as they were being redirected to Proposed Respondent DTI in Florida

having been shipped from AJ Auto.

       66.     On information and belief, the Proposed Respondents’ sale for importation,

importation and sale in the United States after importation of the Gray Market Hyundai

Parts as shown in Exhibits 29-31 is deliberate and willful, with knowledge of Hyundai’s

exclusive rights and goodwill in the Asserted Trademarks, and intended to cause confusion,

or to cause mistake and/or to deceive by importing and selling Gray Market Hyundai Parts.

       67.     On information and belief, on or about April 11, 2019, Chandler Nelsen, sales

and customer relations director of DTI, contacted a Hyundai service provider to sell oil

filters at a discounted price and also sent an email providing DTI’s current parts list. On

information and belief, the parts offered to the Hyundai service provider were Hyundai Gray

Market Parts. Exhibit 40.

       68.     Proposed Respondents’ infringement of the Asserted Trademarks has caused

and continues to cause confusion, mistake and/or deception to U.S. consumers and

constitutes willful and deliberate trademark infringement in violation of Section 32 of the

Lanham Act, 15 U.S.C.§ 1114(1). Hyundai thus seeks the relief requested in this action.

       B.      Material Differences Between Hyundai Genuine Parts and the Accused
               Products

       69.     The Proposed Respondents actively and knowingly sell for importation, import,

distribute, advertise, promote, offer for sale, and/or sell in the United States gray market

replacement automotive parts bearing the Asserted Trademarks. The Accused Products are

materially different, were not intended for sale or use in the United States, but rather were

                                                 23
                                                                                        4813-7598-4277.v2
   Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 40 of 52
intended for sale overseas. Exhibit 22, para. 3. These materially different Accused Products

cause consumer confusion and/or dilution of one or more of the Asserted Trademarks.

       70.    Warranty coverage is a material difference. As shown in Exhibit 17, on DTI’s

website in very small print at the bottom of its home page (www.dti-parts.com), DTI disclaims

any manufacturer’s warranty stating:

              DTI Inc. is an independent vendor of parts and does not represent
              any affiliation with any company, brand, or manufacturer. All parts
              carry a limited warranty provided by DTI Inc., subject to the terms
              and conditions of DTI Inc. No other warranty (limited implied or
              otherwise) by any company, brand, or manufacturer is implied or
              accorded by DTI Inc. on products carried or sold by DTI Inc.

       71.    As shown in Exhibit 17, on its website, the link to “Warranty and Return Policy”

contains the following:

              Warranty

              In order to provide a strong selling point DTI Inc. will back up the
              quality of its merchandise with a strong warranty. All parts sold will
              be guaranteed against manufacturing defects from the date of
              installation on a customer’s vehicle for a period of 120 days or 5,000
              miles. The defective part will have to be returned to our office
              together with supporting documentation, i.e. copy of the invoice
              detailing the installation of the part into the customer’s vehicle and
              a copy of the invoice of the purchase from DTI Inc. After examining
              the part to determine if there was a manufacturing defect the part
              will be replaced or, if we don’t have it in stock, a refund will be
              issued. The warranty will be only for the part and will not include
              the installation. This warranty will not cover any consequential
              damages or repairs that may have been caused by the defective part.
              This warranty will not apply to a part that was not installed
              according to the manufacturer’s specification.

              Return Policy

              Merchandise may be returned within 30 days from the date of
              purchase. Returns will only be accepted if the part is in original
              packaging with no damage or indication of being installed. Delivery
              of returned merchandise is the responsibility of the purchaser.




                                               24
                                                                                       4813-7598-4277.v2
   Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 41 of 52
       72.     The “warranty” that DTI offers is not equivalent to the Hyundai warranties, yet

DTI, through its actions, advertisements, and representations, creates an impression that the Gray

Market Hyundai Parts it is offering for sale are genuine Hyundai Genuine Parts, and covered by

Hyundai’s warranties. The impression left by DTI’s actions creates a likelihood of confusion

among U.S. consumers regarding the source of DTI’s parts and the applicability of Hyundai’s

warranties to those parts.

       73.     On information and belief, the Gray Market Hyundai Parts being sold by DTI

have not been subjected to the exacting quality and/or safety standards associated with the

Hyundai Genuine Parts and are not equivalent to the Hyundai Genuine Parts in quality and/or

design. DTI’s Gray Market Hyundai Parts may be seconds, rejects, or defective parts, and/or

were not sourced from nor imported through Hyundai’s authorized chain of distribution. As seen

on DTI’s website, varying levels of damaged parts are listed for sale.




                                                25
                                                                                     4813-7598-4277.v2
   Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 42 of 52
       74.     As such, Complainants are informed and believe that many of the Gray Market

Hyundai Parts have material physical differences compared to the Hyundai Genuine Parts. Thus,

Hyundai cannot guarantee the quality and/or safety of Gray Market Hyundai Parts which

Proposed Respondents import and sell. This is especially true where, according to DTI’s parts

price lists (Exhibits 24 and 40), DTI offers thousands of Gray Market Hyundai Parts, all of

which, Hyundai is informed and believes, are shipped and imported by AJ Auto, John Auto, and

Cuong Anh and imported and sold by DTI.

       75.     By way of example, 80 Hyundai Oil filters (Part Number 26300-35504) were

purchased in the United States from DTI and inspected and compared to the same genuine U.S.

                                               26
                                                                                    4813-7598-4277.v2
   Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 43 of 52
Hyundai Part oil filter. Exhibits 14, 15, and 22, para. 4. As described below, the results of that

inspection demonstrated that there are significant material differences between the Gray Market

oil filter and the U.S. Hyundai oil filter. Id. at para. 5.

           76.   Complainants allege that the DTI Gray Market oil filters contain the following

material differences when compared to U.S. Hyundai oil filters:

                 a.       U.S. Hyundai oil filters are shipped in shipping boxes with appropriate

strength, rigidity, and labeling.

                 b.       differences in color, material, printing, labeling, and strength of the

shipping box;

                 c.       the U.S. Hyundai oil filter’s shipping box contains a PDC “yellow”

picking label and the DTI Gray Market oil filter Shipping Box does not;

                 d.       differences with respect to the parts’ labels, including differences in the

“H” logo, the color of the ink, the shading, and the stripes on the boxes for the individual oil

filters;

                 e.       differences in filter media material;

                 f.       differences in the “glue pattern” and perforations on the boxes for the

individual oil filters;

                 g.       differences in the identifying wording and lettering on the individual oil

filters, including the “H” logo, the font, the spacing of the lettering, and the paint;

                 h.       differences in the filter element of the individual oil filter, including color

differences;

                 i.       differences in the “stamping” on the individual oil filters;

                 j.       differences in the date stamps on individual oil filters;



                                                    27
                                                                                            4813-7598-4277.v2
    Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 44 of 52
                 k.     differences in the silicon seal on the individual oil filters;

                 l.     differences in the “casting stamp” with the U.S. Hyundai Oil Filters

having a casting stamp which the DTI Gray Market Oil Filters do not have; and

                 m.     differences in the weight of the product. Exhibit 22, paras. 5-6.

       77.       Despite such differences, on information and belief, at least DTI and AJ Auto are

representing to U.S. consumers that its gray market parts are authorized genuine parts and/or new

OEM parts when they are not. Exhibits 23, 25, and 42.

       78.       By importing and selling Gray Market Hyundai Parts in the United States, without

Hyundai’s consent, Proposed Respondents have deprived Hyundai of its ability to control the

quality of its brand and products in the United States and misrepresented the origin and quality of

the Gray Market Hyundai Parts.

       79.       At least, DTI has knowingly used in commerce a reproduction, copy, or colorful

imitation of the Hyundai Registered Marks in connection with the sale, offering for sale,

distribution, and/or advertising of the Gray Market Hyundai Parts which use is likely to cause

confusion or mistake and/or to deceive U.S. customers. Exhibit 25.

       80.       Proposed Respondents use the Asserted Trademarks in such a fashion as to

intentionally create a false impression that its goods originate from Hyundai or are sponsored,

approved by, managed, and/or affiliated with Hyundai, and to misrepresent the origin and quality

of goods sold.

       81.       Proposed Respondents’ acts were and are likely to and intended to cause

confusion and mistake among U.S. consumers and to deceive them as to, among other things, (i)

the affiliation, connection, and association with Hyundai; (ii) the origin, sponsorship, or approval




                                                   28
                                                                                         4813-7598-4277.v2
   Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 45 of 52
of the Accused Products by Hyundai; and (iii) the nature, characteristics, and quality of the

Accused Products or Proposed Respondents’ commercial activities.

VII.   HARMONIZED TARIFF SCHEDULE

       82.       Complainants seek a limited exclusion order to prohibit the importation by

DTI of all Gray Market Hyundai Parts. The Gray Market Hyundai Parts have likely been

imported by DTI into the United States using the following HTS codes: 8709.99,

8708.99.00, 4010.31.00, 4016.93.00, 7315.11.00, 8413.30, 8421.31.00, 8421.99.00,

8482.10, 8482.20.00, 8483.20.00 8511.50.00 8512.40 8544.30.00 8708.10.00 8708.70.00

8708.93 8708.99.00, 9031.80 and possibly under the following codes: 3917.40.10 (hoses),

8407.32.20 (engines), 8512.20.20 (headlamps), 8708.10.30 (bumpers), 8708.10.60 (fender and

panels), 8708.30.50 (breaks and rotors), 8708.50.61 (differential), 8708.70.45 (wheels),

8708.80.16 (suspension systems), 8708.91.50 (radiator), 8708.92.50 (mufflers), 8708.95.05 (air

bags), 8708.95.20 (trim and accessories), and 8708.99.41 (parts of powertrain).

VIII. OTHER LITIGATION

       83.       The Asserted Trademarks have also been asserted in the following district

court actions:

                 a.     Hyundai Motor America, Inc. and Hyundai Motor Company v. Direct

Technologies International, Inc. dba DTI, Inc. (Western District of North Carolina (Charlotte

Division), Case No.: 3:17-cv-00732 MOC-DSC);

                 b.     Hyundai Motor America Inc. and Hyundai Motor Company v. Midwest

Industrial Supply Co., et al. (USDC-District of Nevada, Case No.: 2:17-cv-3010 JCM/GWF);

                 c.     Hyundai Motor America, Inc., et al. v. Trans World Services, Inc. (Central

District of California, Southern Division, Case No. 8:17-cv-01981-DOC-KES);



                                                29
                                                                                      4813-7598-4277.v2
   Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 46 of 52
              d.     Hyundai Motor America, Inc., et al. v. Pinnacle Group, LLC, et al.

(Central District of California, Southern Division, Case No. 8:17-cv-00598-CJC-JPR);

              e.     Hyundai Motor America, Inc., et al. v. American Surplus Auto Parts, LLC

(Eastern District of Michigan, Case No. 4:16-cv-14429-TGB-SDD);

              f.     Hyundai Motor America, Inc., et al. v. Fleet Service Automotive, LLC, et

al. (Eastern District of Michigan, Case No. 2:16-cv-14430-MAG-RSW);

              g.     Hyundai Motor America, Inc., et al. v. Al Nabaa Auto Spare Parts

Trading, et al. (District of Nevada, Case No. 2:16-cv-02532-RFB-PAL);

              h.     Hyundai Motor America, Inc., et al. v. Isher Trading LLC (District of

Nevada, Case No. 2:16-cv-02531-JCM-NJK);

              i.     Hyundai Motor America, Inc., et al. v. Rydell Chevrolet, Inc. (Central

District of California, Southern Division, Case No. 8:15-cv-00186-CJC-DFM);

              j.     Hyundai Motor America, Inc. v. Pinnacle Group, LLC (Central District of

California, Southern Division, Case No. 8:14-cv-00576-CJC-JPR);

              k.     Hyundai Motor America, Inc. v. Brown Motor Sales Co. et al. (Northern

District of Ohio, Western Division, Case No. 3:10-cv-02452).

        84.   The Asserted Trademarks have also been involved in one administrative

proceeding: Hyundai Motor America, Inc. and Hyundai Motor Company v. CKA Group, Inc.,

TTAB Opposition Proceeding (Oct. 10, 1996). This proceeding is now terminated.

        85.   There are no other matters where the Asserted Trademarks have been asserted.

IX.     DOMESTIC INDUSTRY

        86.   A domestic industry exists within the meaning of 19 U.S.C. § 1337 (a)(3)

with respect to products bearing the Asserted Trademarks.


                                              30
                                                                                   4813-7598-4277.v2
      Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 47 of 52
         A.    Significant Investment in Plant and Equipment

         87.   Hyundai has made a significant investment in plant and equipment in

connection with the Hyundai Genuine Parts and Hyundai Registered Marks as described

below.

         88.   Hyundai has made a significant investment in plant and equipment associated

with manufacturing automobiles in the United States which bear the Asserted Trademarks as

described in further detail in Confidential Exhibit 16C. Hyundai has a manufacturing facility

in Alabama. Exhibit 16C, paras. 3-6. In Hyundai’s Alabama manufacturing facility

specialized equipment is used to manufacture automobiles bearing the Asserted Trademarks.

Id. at para. 26.

         89.   Additionally, HMA has significant investments in maintaining its United

States headquarters in Fountain Valley, California. Exhibit 16C, paras. 7-18. Activities

directly related to Hyundai automobiles and Hyundai Genuine Parts, each bearing the

Asserted Trademarks and exploitation of the Asserted Trademarks, occur at the Fountain

Valley Headquarters. Id.

         90.   HMA also has five regional offices located across the United States that are

responsible for overseeing and managing strategic regional activities aimed in alignment with

HMA’s national objectives. Exhibit 16C, paras. 19-22. Both HMA’s corporate headquarters and

regional offices have invested substantially in office and other equipment used to support vehicle

sales, service, parts, and warranty operations. Id. at para. 27.




                                                 31
                                                                                     4813-7598-4277.v2
   Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 48 of 52
       B.     Significant Employment of Labor

       91.    Hyundai has also made a significant investment in the United States in the

employment of labor in connection with the manufacture, distribution, promotion,

marketing, and advertising of Hyundai automobiles bearing the Asserted Trademarks and

distribution and selling of Hyundai Genuine Parts. Exhibit 16C, paras. 28-36.

       92.    Hyundai has also incurred substantial costs associated with call center activities to

support Hyundai customers and authorized dealer service functions that includes vehicle repair

and warranty work. Exhibit 16c, paras. 37-38.

       C.     Substantial Investment in the Exploitation of the Hyundai Registered
              Marks

       93.    Hyundai has made substantial investments in the exploitation of the Asserted

Trademarks in the United States through various warranty, quality assurance, research,

marketing, and enforcement activities relating to the Hyundai Registered Marks. Exhibit

16C, paras. 23-24, 61-72.

       94.    Hyundai has made a substantial investment in the United States promoting the

Asserted Trademarks in advertising during sports, cultural and other programs in the United

States. Exhibit 16C, paras. 66-68.

       95.    Hyundai has made a substantial investment in the United States advertising,

marketing, and promoting its vehicles which feature the Asserted Trademarks and include

Hyundai Genuine Parts. Exhibit 16C, para 69-71. These substantial expenditures have

contributed to building the goodwill associated with the Hyundai Genuine Parts and thereby

exploiting the Asserted Trademarks.




                                                32
                                                                                     4813-7598-4277.v2
   Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 49 of 52
       96.    Additionally, Hyundai has made substantial investment in protecting and

exploiting Hyundai’s rights in the Asserted Trademarks. As part of its enforcement efforts,

Hyundai has vigorously defended its rights in the Asserted Trademarks by instituting

various federal district court actions and an administrative proceeding before the Trademark

Trial and Appeal Board. Exhibit 16C, para. 72.

       97.    In view of the foregoing, it is apparent that Hyundai has made a significant

investment in domestic facilities and equipment, a significant investment in employment of

labor, and a substantial investment in the exploitation, including warranty, quality assurance,

advertising, marketing and enforcement of the Asserted Trademarks in the United States

with respect to products protected by the Asserted Trademarks, thereby establishing a

domestic industry within the meaning of 19 U.S.C. § 1337 (a)(3).


X.     REQUEST FOR RELIEF

       Wherefore, by reason of the foregoing, Complainants request that the United

States International Trade Commission:

       A.     Institute an investigation pursuant to Section 337 of the Tariff Act of 1930, as

              amended, 19 U.S.C. § 1337, with respect to the violations of that section

              based upon the unlawful importation into the United States, sale for

              importation, or sale within the United States after importation of Gray Market

              Hyundai Parts unlawfully bearing the Asserted Trademarks;

       B.     Schedule and conduct a hearing on permanent relief pursuant to 19 U.S.C. §§

              1337 (d) and (f) of the Tariff Act of 1930, as amended, and following that

              hearing;


                                              33
                                                                                  4813-7598-4277.v2
     Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 50 of 52
     C.     Issue a permanent limited exclusion order pursuant to 19 U.S.C. § 1337 (d)

            excluding DTI, AJ Auto, John Auto, and Cuong Anh from importing into the

            United States any Gray Market Hyundai Parts bearing the Asserted

            Trademarks;

     D.     Issue permanent cease and desist orders pursuant to 19 U.S.C. § 1337(f)

            prohibiting DTI, AJ Auto, John Auto, and Cuong Anh from importing,

            selling, marketing, advertising, distributing, offering for sale or otherwise

            transferring within the United States any Gray Market Hyundai Parts bearing

            the Asserted Trademarks or from engaging in the unauthorized use of the

            Asserted Trademarks;

     E.     Enter a 100% bond during the 60-day Presidential review period; and

     F.     Issue such other and further relief as the Commission deems just and proper based

            on the facts determined by the investigation and the authority of the Commission.


Dated: May 3, 2019                            Respectfully submitted,



                                              Kenneth E. Keller
                                              Christopher E. Stretch
                                              PILLSBURY WINTHROP SHAW PITTMAN LLP
                                              4 Embarcadero Ctr., Suite 2200
                                              San Francisco, CA 94111
                                              Telephone: (415) 983-1000
                                              Kecia J. Reynolds
                                              PILLSBURY WINTHROP SHAW PITTMAN LLP
                                              1200 Seventeenth St. NW
                                              Washington, DC 20036
                                              Tel: (202) 663-8025
                                              Fax: (202) 663-8007
                                              Counsel for Complainants Hyundai Motor America,
                                              Inc. and Hyundai Motor Company


                                            34
                                                                                 4813-7598-4277.v2
  Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 51 of 52
                               VERIFICATION OF COMPLAINT

       I, Kecia J. Reynolds, declare, in accordance with 19 C.F.R. §§ 210.4 and 210.12(a),

under penalty of perjury, that the following statements are true and correct:

       1.      I am a partner at Pillsbury Winthrop Shaw Pittman LLP, counsel to Hyundai

Motor Company and Hyundai Motor America, Inc. (collectively “Hyundai”) and am duly

authorized to sign this Complaint on behalf of Hyundai;

       2.      I have read the foregoing Complaint and am aware of its contents;

       3.      To the best of my knowledge, information, and belief, formed after an inquiry

reasonable under the circumstances, the allegations and other factual contentions of the

foregoing Complaint have evidentiary support or, if specifically so identified, are likely to have

evidentiary support after a reasonable opportunity for further investigation or discovery;

       4.      To the best of my knowledge, information, and belief, formed after an inquiry

reasonable under the circumstances, the foregoing Complaint is not being filed for an improper

purpose, such as to harass or to cause unnecessary delay or needless increase in the cost of the

investigation or any related proceeding.

       5.      To the best of my knowledge, information, and belief, formed after an inquiry

reasonable under the circumstances, the claims, defenses, and other legal contentions set forth

within the Complaint are warranted by existing law or by a nonfrivolous argument for the

extension, modification, or reversal of existing law or the establishment of new law.

Executed on this the 3rd day of May 2019.




Kecia J. Reynolds, Esq.
Counsel for Hyundai Motor Company
and Hyundai Motor America, Inc.




   Case 3:17-cv-00732-MOC-DSC Document 55-1 Filed 06/18/19 Page 52 of 52
